                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                   UNITED STATES DISTRICT COURT
                                  8                              NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                        J.L., et al.,                                        Case No. 18-cv-04914-NC
                                  11
                                                        Plaintiffs,                          ORDER GRANTING FINAL
Northern District of California




                                  12                                                         APPROVAL OF THE
 United States District Court




                                                 v.                                          SETTLEMENT AGREEMENT
                                  13
                                        KENNETH T. CUCCINELLI, et al.,                       Re: Dkt. No. 222
                                  14
                                                        Defendants.
                                  15
                                  16
                                  17           Before the Court is the Plaintiffs’ motion for final approval of a class action
                                  18   settlement between a class of immigrant juveniles seeking immigration relief and the
                                  19   United States Department of Homeland Security, the United States Citizenship and
                                  20   Immigration Services, and associated officers. See Dkt. No. 222. The terms of the
                                  21   settlement are set forth in the Settlement Agreement filed on October 25, 2019 (see Dkt.
                                  22   No. 211-2, Ex. A) and were preliminarily approved by the Court (see Dkt. No. 218).
                                  23   Because the Settlement Agreement satisfies the requirements of Federal Rule of Civil
                                  24   Procedure 23(e) and due process, the Court GRANTS final approval of the settlement.
                                  25   I.    Factual and Procedural Background
                                  26           The factual background and legal framework for this case has been summarized in
                                  27   greater detail in the Court’s prior orders. See Dkt. Nos. 49, 112, 142. The Court will
                                  28   briefly recount those facts and the procedural history of this case here.
                                  1           In August 2018, individual plaintiffs J.L., M.D.G.B., and J.B.A. filed this lawsuit
                                  2    alleging that USCIS implemented a blanket policy denying petitions for Special Immigrant
                                  3    Juvenile (“SIJ”) status under 8 U.S.C. § 1101(a)(27)(J). See Dkt. No. 1. Under that
                                  4    statute, unmarried immigrants under the age of 21 may apply for SIJ status if they were
                                  5    declared dependent on a state juvenile court, could not be reunited with one or both of their
                                  6    parents, and it would not be in their best interest to be returned to their previous country of
                                  7    residence. See 8 U.S.C. § 1101(a)(27)(J)(i)–(ii). If granted, SIJ status provided a pathway
                                  8    to permanent residency and citizenship. See 8 U.S.C. §§ 1255, 1427.
                                  9           According to Plaintiffs, USCIS believed that California courts did not have
                                  10   jurisdiction to make the required findings to establish SIJ eligibility because California
                                  11   courts could not reunite individuals over the age of 18 with their parents. USCIS thus
                                       began denying SIJ applications based on California court dependency orders. Plaintiffs
Northern District of California




                                  12
 United States District Court




                                  13   argued that this practice was contrary to law because California explicitly granted its
                                  14   courts the power to make the necessary findings for SIJ status. See Cal. Code Civ. Proc.
                                  15   § 155; Cal. Prob. Code § 1510.1.
                                  16          On October 24, 2018, the Court granted Plaintiffs’ motion for a preliminary
                                  17   injunction and enjoined Defendants from denying SIJ status on the grounds that a
                                  18   California Probate Court does not have jurisdiction or authority to “reunify” an 18- to 20-
                                  19   year-old with his or her parents. See Dkt. No. 49.
                                  20          Following that order, Plaintiffs amended their complaint and moved for class
                                  21   certification. See Dkt. Nos. 70, 71. On February 1, 2019, the Court certified a class of
                                  22          Children who have received or will receive guardianship orders pursuant to
                                  23          California Probate Code § 1510.1(a) and who have received or will receive
                                  24          denials of their SIJS petitions on the grounds that the state court that issued
                                  25          the SIJ Findings lacked jurisdiction because the court did not have the
                                  26          authority to reunify the children with their parents.
                                  27   See Dkt. No. 112. The Court found that the class met the requirements of Federal Rule of
                                  28   Civil Procedure 23(a) and that certification under Rule 23(b)(2) was appropriate because
                                                                                      2
                                  1    “the party opposing the class has acted or refused to act on the grounds that apply
                                  2    generally to the class, so that final injunctive relief or corresponding declaratory relief is
                                  3    appropriate respecting the class as a whole . . . .” Fed. R. Civ. P. 23(b)(2).
                                  4           After further motion practice and discovery disputes, the parties participated in
                                  5    several settlement discussions with Magistrate Judge Donna M. Ryu. See Dkt. Nos. 199,
                                  6    202, 203. On October 25, 2019, the parties settled and moved for preliminary approval of
                                  7    the Settlement Agreement. See Dkt. Nos. 210, 211. The Court granted preliminary
                                  8    approval of the Settlement Agreement on October 30, 2019. See Dkt. Nos. 217, 218.
                                  9    II.   Settlement Agreement
                                  10          The parties’ Settlement Agreement provides that:
                                  11              1. USCIS will no longer require state courts to have the authority to place into
                                                     custody or order reunification of a SIJ applicant with his or her parents in
Northern District of California




                                  12
 United States District Court




                                  13                 order to determine whether the reunification with one or both of their parents
                                  14                 is not viable for the purposes of SIJ eligibility;
                                  15              2. Pursuant to Cal. Prob. Code § 1510.1 and Cal. Code Civ. Proc. § 155, the
                                  16                 Probate Division of the California Superior Court is a “juvenile court” for the
                                  17                 purpose of making findings and issuing orders for SIJ purposes;
                                  18              3. An individual is not disqualified from SIJ status if (a) state law confers upon
                                  19                 a state court the jurisdiction to declare her dependent, legally commit her to
                                  20                 an individual or entity, or place her under the custody of another individual
                                  21                 or entity regardless of her age; and (b) she is unmarried and under the age of
                                  22                 21 when she petitions for SIJ status;
                                  23              4. A “child” as defined by Cal. Prob. Code § 1510.1 is not disqualified from SIJ
                                  24                 status, despite having reached California’s age of majority before obtaining a
                                  25                 custodial placement or legal commitment as required for SIJ eligibility
                                  26                 because California Probate Courts have jurisdiction over such “child” as a
                                  27                 “juvenile” for purposes of SIJ status under § 1510.1.
                                  28   See Dkt. No. 211-2, Ex. A (“Settlement Agreement”) at 6.
                                                                                      3
                                  1           Under the Settlement Agreement, both parties were required to provide notice of the
                                  2    settlement to potential class members no later than November 1, 2019. See id. at 6–9; see
                                  3    also Dkt. No. 218 at 4. Specifically, Plaintiffs’ counsel were required to notify class
                                  4    members through their websites, reach out to identified class members, and distribute the
                                  5    class notice through relevant mailing lists. Settlement Agreement at 6–7. USCIS was
                                  6    required to post the notice on their website and email the notice to its Office of Public
                                  7    Affairs’ subscribed users. Id. at 7.
                                  8           The Settlement Agreement requires USCIS to adjudicate SIJ petitions in accordance
                                  9    with an agreed-upon timeline and procedures. See id. at 9–12. It also requires USCIS to
                                  10   preserve records and provide the Court and Plaintiffs’ counsel with compliance reports.
                                  11   See id. at 12–13. The Settlement Agreement provides that the Court would retain
                                       jurisdiction over this lawsuit for the purpose of enforcing the terms of the Settlement
Northern District of California




                                  12
 United States District Court




                                  13   Agreement. See id. at 15.
                                  14          Next, the Settlement Agreement releases Defendants from the claims asserted in the
                                  15   Plaintiffs’ complaint. Specifically, Class Members agree to release all claims for
                                  16   declaratory or injunctive relief based on allegations that USCIS imposed a new
                                  17   requirement that state courts must have the authority to place into custody or order
                                  18   reunification of a SIJ applicant with his or her parents in order to determine whether the
                                  19   reunification with one or both of their parents is not viable for the purposes of SIJ
                                  20   eligibility. See id. at 5, 14. Class Members also release Defendants from all claims arising
                                  21   from the facts and circumstances giving rise to this lawsuit. See id. at 14. Class Members
                                  22   also waive the provisions, rights, and benefits of Cal. Civ. Code § 1542, or other similar
                                  23   laws. See id. However, Class Members reserve the right to challenge the adjudication of
                                  24   their individual immigration petitions or removal orders. See id. Defendants do not admit
                                  25   wrongdoing under the Settlement Agreement. Id. at 15.
                                  26          Finally, the Settlement Agreement does not award attorneys’ fees and costs, but
                                  27   leaves open a process for Plaintiffs’ counsel to seek fees and costs. See id. at 16.
                                  28
                                                                                     4
                                  1    III. Findings and Conclusions
                                  2           Having considered all matters submitted to it at the hearing on the motion and
                                  3    otherwise, including the complete record of this action, and good cause appearing
                                  4    therefore, the Court hereby finds as follows:
                                  5       1. The capitalized terms used in this Order have the same meaning as defined in the
                                  6           Settlement Agreement except as otherwise expressly provided.
                                  7       2. The Court previously certified a Class under Federal Rule of Civil Procedure
                                  8           23(b)(2) consisting of:
                                  9                  Children who have received or will receive guardianship orders
                                  10                 pursuant to California Probate Code § 1510.1(a) and who have
                                  11                 received or will receive denials of their SIJS petitions on the grounds
                                                     that the state court that issued the SIJ Findings lacked jurisdiction
Northern District of California




                                  12
 United States District Court




                                  13                 because the court did not have the authority to reunify the children
                                  14                 with their parents.
                                  15          See Dkt. No. 112. Pursuant to the terms of the Settlement Agreement,
                                  16          individuals who file their SIJ petition with USCIS on or before December 15,
                                  17          2019, may benefit from the agreement. See Settlement Agreement § II.
                                  18      3. On December 18, 2019, the Court held a final approval hearing to consider the
                                  19          fairness, reasonableness, and adequacy of the Settlement Agreement.
                                  20      4. The Court finds that the Settlement Agreement is fair, reasonable, adequate, and in
                                  21          the best interests of the Class considering the relevant factors under Churchill Vill.,
                                  22          LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004).
                                  23             a. The first and second Churchill factors weigh in favor of final approval. The
                                  24                 Plaintiffs’ case was strong, as demonstrated by their success on the motions
                                  25                 for preliminary injunction, class certification, and dismissal. Indeed, the
                                  26                 Settlement Agreement provides the Class their requested relief. In addition,
                                  27                 the high complexity, expense, and likely duration of the lawsuit further
                                  28                 weighs in favor of final approval.
                                                                                       5
                                  1          b. The third Churchill factor is neutral. Although it is unlikely that class action
                                  2              status would be dissolved during the pendency of this lawsuit, Class
                                  3              Members are at risk of removal or other adverse adjustments to their
                                  4              immigration status. See Dkt. Nos. 223, 224.
                                  5          c. The fourth Churchill factor is irrelevant. No monetary amount was offered
                                  6              in settlement as this lawsuit proceeded as a Rule 23(b)(2) class.
                                  7          d. The fifth Churchill factor weighs in favor of final approval. The Settlement
                                  8              Agreement was reached on the eve of the hearing for the parties’ cross-
                                  9              motions for summary judgment and significant discovery of the
                                  10             administrative record had been completed.
                                  11         e. The sixth Churchill factor also weighs in favor of final approval as the
                                                 Parties and their counsel all agree that the Settlement Agreement should be
Northern District of California




                                  12
 United States District Court




                                  13             approved.
                                  14         f. The seventh Churchill factor weighs in favor of final approval. Various
                                  15             agencies and officers of the United States government are the Defendants
                                  16             and Defendants approve of the Settlement Agreement.
                                  17         g. Finally, the eighth Churchill factor weighs in favor of final approval. No
                                  18             Class Members have objected to the Settlement Agreement.
                                  19   5. The Settlement also complies with the Northern District of California’s Procedural
                                  20      Guidance for Class Action Settlements,
                                  21      https://www.cand.uscourts.gov/ClassActionSettlementGuidance.
                                  22   6. The Court also finds that the Class Notice described in the Settlement Agreement
                                  23      was distributed to Class Members in the manner approved by the Court’s October
                                  24      30, 2019, order granting preliminary approval. See Dkt. No. 218. The Class Notice
                                  25      was reasonably calculated to apprise interested parties about the pendency of this
                                  26      lawsuit, the nature of their claims, the definition of the Class, and their opportunities
                                  27      to object to the Settlement Agreement.
                                  28   7. As explained above, there were no objections to the Settlement Agreement.
                                                                                  6
                                  1    8. Likewise, Class Counsel, Defendants, and the Court did not receive any requests to
                                  2       “opt-out” of the Settlement Agreement. In any case, because the Class was certified
                                  3       under Federal Rule of Civil Procedure 23(b)(2), there were no rights to “opt-out” of
                                  4       the Settlement Agreement and the agreement binds all Class Members.
                                  5    9. Accordingly, the Court GRANTS final approval of the Settlement Agreement
                                  6       under Federal Rule of Civil Procedure 23(e)(2).
                                  7    10. The terms of the Settlement Agreement, including all exhibits to the Settlement
                                  8       Agreement, this Order, and the Judgment, shall forever be binding on the class.
                                  9    11. Pursuant to the Settlement Agreement, all parties must provide an “Updated Notice”
                                  10      to all individuals on the Class List. See Settlement Agreement §§ II, IV.G; see also
                                  11      Dkt. No. 222-2, Ex. A (“Updated Notice”).
                                       12. The Court retains jurisdiction over the Settlement Agreement for the purpose of
Northern District of California




                                  12
 United States District Court




                                  13      enforcing any of its provisions and terms. The Court’s jurisdiction over the
                                  14      Settlement Agreement will terminate one year after further Court order approving
                                  15      Defendants’ certification that they have fully adjudicated the Class Members’
                                  16      petitions in compliance with Sections III and V of the Agreement.
                                  17   13. The Court’s October 24, 2018, preliminary injunction order (see Dkt. No. 49) shall
                                  18      terminate upon entry of judgment. See U.S. Philips Corp. v. KBC Bank N.V., 590
                                  19      F.3d 1091, 1093 (9th Cir. 2010). The Court retains jurisdiction to address any
                                  20      violations of that order before judgment and to adjudicate the Court’s December 16,
                                  21      2019, order to show cause for: (1) one year following entry of judgment or (2) until
                                  22      such time that removed Class Members have confirmed that they do not wish to be
                                  23      returned to the United States or are returned to the United States if so requested,
                                  24      whichever is later.
                                  25   14. This order does not award fees or costs to any party. If the parties are unable to
                                  26      reach an agreement as to fees or costs, Class Counsel must file a motion for fees or
                                  27      costs within 30 days following entry of judgment.
                                  28
                                                                                 7
                                  1          IT IS SO ORDERED.
                                  2
                                  3    Dated: December 18, 2019   _____________________________________
                                                                        NATHANAEL M. COUSINS
                                  4                                     United States Magistrate Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                    8
